   Exhibit 10.B


BB&T CORPORATION


NONQUALIFIED STOCK OPTION AGREEMENT

          THIS AGREEMENT dated as of ___________ __, 20__, between BB&T
Corporation, a North Carolina corporation (“BB&T”), for itself and its
Subsidiaries, and «First_Name» «Middle» «Last_Name» «Name_Suffix» (the
“Participant”) is made pursuant and subject to the provisions of the BB&T
Corporation 1995 Omnibus Stock Incentive Plan, as amended (the “Plan”), a copy
of which is available to the Participant. All terms that are defined in the Plan
and not otherwise defined herein have the meanings given them in the Plan.

          BB&T desires to carry out the purposes of the Plan by affording the
Participant an opportunity to purchase BB&T Common Stock, $5.00 par value per
share, as hereinafter provided.

          In consideration of the foregoing, of the mutual promises set forth
below and of other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

1.  

Grant of Option. Pursuant to the Plan, effective as of ___________ __, 20__ (the
“Date of Grant”), BB&T grants to the Participant, subject to the terms and
conditions of the Plan and subject further to the terms and conditions herein,
the right and option (the “Option”) to purchase from BB&T all or any part of an
aggregate of «Number_of_Options_» shares of BB&T Common Stock at an Option Price
of $_____ per share, being not less than the Fair Market Value per share of BB&T
Common Stock on the Date of Grant. This Option is designated as a nonqualified
stock option and, as such, is not intended to be an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”). Such
Option will be vested and exercisable as hereinafter provided.


2.  

Terms and Conditions. The Option is subject to the following terms and
conditions:


  (a)

Expiration Date. The Option shall expire on ___________ __, 20__ (the
“Expiration Date”).


(b)

Exercise of Option. Except as provided in paragraphs 3, 4, 5, 6, 7 and 9 and
subject to the authority of the Committee to accelerate the exercisability of
this Option, this Option shall be vested and exercisable with respect to twenty
percent (20%) of the shares subject to the Option on the first anniversary of
the Date of Grant and with respect to an additional twenty percent (20%) of the
shares subject to the Option on each anniversary of the Date of Grant over the
following four years so that the Option shall be fully vested and fully
exercisable on the fifth anniversary of the Date of Grant. To the extent the
Option has become vested and exercisable in accordance with the preceding
sentence, it shall continue to be vested and exercisable until the termination
of the Participant’s rights hereunder pursuant to paragraphs 3, 4, 5, 6, 7 and
9, or until the Expiration Date. The Option may be exercised with respect to any
number of whole shares less than the full number for which the Option could be
exercised. A partial exercise of the Option shall not affect the Participant’s
right to exercise the Option with respect to the remaining shares, subject to
the conditions of the Plan and this Agreement. The Option may not be exercised
at any time unless the Participant shall have been in the continuous employment
of BB&T or one or more of its Subsidiaries from the date hereof to the Date of
Exercise of the Option, subject to the provisions of paragraphs 3, 4, 5, 6, and
7.


10.B-1

--------------------------------------------------------------------------------


(c)

Method of Exercising and Payment for Shares. The Option shall be exercised by
written notice (the “Notice of Exercise”) accompanied by payment of the Option
price, delivered to the attention of the Human Systems Division at the office of
BB&T Corporation, P.O. Box 1215, 200 West Second Street, Winston-Salem, North
Carolina 27102, or at such other location selected by BB&T. The Date of Exercise
shall be the date the full payment of the Option Price is received by BB&T. The
Option Price may be paid in cash or by the surrender of shares of BB&T Common
Stock with an aggregate Fair Market Value (determined as of the day preceding
the Date of Exercise) which is not less than the Option Price, or a combination
of cash and BB&T Common Stock. BB&T shall deliver or cause to have delivered a
certificate or certificates representing such shares of BB&T Common Stock as
soon as practicable after the Date of Exercise.


     

The certificate or certificates for the shares of BB&T Common Stock as to which
the Option shall have been so exercised shall be registered in the name of the
person or persons designated in the Notice of Exercise and shall be delivered as
provided above to or upon the written order of the person exercising the Option.


 

In the event that the Option shall be exercised pursuant to this paragraph 2 by
any person other than the Participant, the Notice of Exercise shall be
accompanied by appropriate proof of the right of such person to exercise the
Option. The exercise of the Option and the issuance of shares of BB&T Common
Stock thereby shall be subject to compliance with all applicable federal and
state laws and regulations, including but not limited to compliance with the
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and other applicable federal and state securities laws.


(d)

Shareholder Rights. The Participant shall not have any of the rights of a
shareholder with respect to the shares of BB&T Common Stock covered by the
Option until a certificate or certificates for the shares acquired upon Option
exercise have been issued to the Participant following proper exercise of the
Option and full payment for the shares covered thereby.


10.B-2

--------------------------------------------------------------------------------


(e)

Nontransferability; Exercisability by Beneficiary. The Option shall not be
transferable (including by pledge or hypothecation) other than by will or by the
laws of descent and distribution, except as may be permitted by the Committee in
its sole discretion in a manner consistent with the registration provisions of
the Securities Act. Except as may be permitted by the preceding sentence, during
the Participant’s lifetime, the Option may be exercised only by the Participant,
and no right or interest of the Participant in this Option shall be liable for,
or subject to, any lien, obligation or liability of the Participant. The
designation of a beneficiary in accordance with procedures established by the
Committee to exercise the Option upon the death of Participant shall not
constitute a transfer.


3.  

Termination of Employment. Except as provided in paragraphs 4, 5, 6, and 7, in
the event that the employment of the Participant with BB&T or its Subsidiaries
is terminated for any reason other than involuntary termination without just
cause, Retirement, death or Legal Disability, the participant may exercise the
Option only with respect to those shares of BB&T Common Stock as to which it has
become vested and exercisable pursuant to paragraph 2(b) as of the date of his
termination. The Participant may exercise the Option with respect to such shares
no more than thirty (30) days after the date of the Participant’s termination of
employment (but in any event prior to the Expiration Date).


4.  

Involuntary Termination Without Just Cause. In the event that the Participant’s
employment with BB&T or its Subsidiaries is involuntarily terminated by BB&T
without just cause, the option shall become fully vested and fully exercisable
as of the date of his termination of employment without regard to the
installment exercise limitations set forth in paragraph 2(b). For purposes of
this Agreement, the involuntary termination of the Participant by BB&T shall be
without just cause unless the termination is on account of the Participant’s (a)
dishonesty, theft or embezzlement; (b) refusal or failure to perform his
assigned duties for BB&T or its Subsidiaries in a satisfactory manner; or (c)
engaging in any conduct that could be materially damaging to BB&T or its
Subsidiaries without a reasonable good faith belief that such conduct was in the
best interest of BB&T or any of its Subsidiaries. The determination of just
cause shall be made by the Committee and its determination shall be final and
conclusive. The Participant may exercise the Option following an involuntary
termination without just cause until the Expiration Date.


5.  

Exercise After Retirement. In the event that the Participant remains in the
continuous employ of BB&T or a Subsidiary from the Date of Grant until the
Participant’s Retirement (as determined by the Committee), the Option shall
become fully vested and fully exercisable as of the date of his Retirement
without regard to the installment exercise limitations set forth in paragraph
2(b). The Participant may exercise the Option following his Retirement until the
Expiration Date.


10.B-3

--------------------------------------------------------------------------------


6.  

Exercise in the Event of Death. In the event that the Participant remains in the
continuous employ of BB&T or a Subsidiary from the Date of Grant until his
death, the Option shall become fully vested and fully exercisable as of the date
of death without regard to the installment exercise limitations set forth in
paragraph 2(b). The Option shall be exercisable by such person or persons who
are designated as the Participant’s beneficiary in accordance with the terms of
the Plan and this Agreement, or, if no such valid beneficiary designation
exists, then by the Participant’s estate or by such person or persons as shall
have acquired the right to exercise the Option by will or the laws of descent
and distribution. The person or persons entitled to exercise the Option
following the Participant’s death may exercise the Option until the Expiration
Date.


7.  

Exercise in the Event of Legal Disability. In the event that the Participant
remains in the continuous employ of BB&T or a Subsidiary from the Date of Grant
until the date of his Legal Disability (as determined by the Committee), the
Option shall become fully vested and fully exercisable as of the date of his
termination of employment on account of his Legal Disability without regard to
the installment exercise limitations set forth in paragraph 2(b). The
Participant may exercise the Option following such termination of employment
until the Expiration Date.


8.  

Fractional Share. A fractional share shall not be issuable hereunder, and when
any provision hereof may entitle the Participant to a fractional share, such
fraction shall be disregarded.


9.  

Change of Corporate Control.


(a)

Subject to paragraphs 3, 4, 5, 6, and 7, and in the event that there is “Change
of Control,” as defined in this paragraph 9, of BB&T subsequent to the date
hereof, the Option shall (subject to the terms of paragraph 9(c)) herein) become
fully vested and fully exercisable as of the effective date of such event
without regard to the installment exercise limitations set forth in paragraph
2(b).


(b)

For purposes of this paragraph 9, a “Change of Control” will be deemed to have
occurred if (i) any person or group of persons (as defined in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
together with its affiliates, excluding employee benefit plans of BB&T and its
affiliates, is or becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Exchange Act) of securities of BB&T
representing twenty percent (20%) or more of the combined voting power of BB&T’s
then outstanding securities; or (ii) during the term of this Option as a result
of a tender offer or exchange offer for the purchase of securities of BB&T
(other than such an offer by BB&T for its own securities), or as a result of a
proxy contest, merger, consolidation or sale of assets, or as a result of any
combination of the foregoing, individuals who at the beginning of any two-year
period during the term of the Option constituted BB&T’s Board of Directors, plus
new directors whose election or nomination for election of BB&T’s shareholders
is approved by a vote of at least two-thirds of the directors still in office
who were directors at the beginning of such two-year period (collectively, the
“Continuing Directors”), cease for any reason during such two-year period to
constitute at least two-thirds of the members of such Board of Directors; or
(iii) the shareholders of BB&T approve a merger or consolidation of BB&T with
any other corporation or entity regardless of which entity is the survivor other
than a merger or consolidation which would result in the voting securities of
BB&T or such surviving entity outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or being converted into voting
securities of the surviving entity) at least sixty percent (60%) of the combined
voting power of the voting securities of BB&T or such surviving entity
outstanding immediately after such merger or consolidation; or (iv) the
shareholders of BB&T approve a plan of complete liquidation or winding-up of
BB&T or an agreement for the sale or disposition by BB&T of all or substantially
all of BB&T’s assets; or (v) any event occurs that BB&T’s Board of Directors
determines should constitute a change of control.


10.B-4

--------------------------------------------------------------------------------


(c)

Notwithstanding paragraph 9(a) and paragraph 9(b) herein, the term “Change of
Control” shall not include any event which the Board of Directors of BB&T (or,
if the event described in paragraph 9(b)(ii) above has occurred, a majority of
the Continuing Directors), prior to the occurrence of such event, specifically
determines, for the purpose of the Plan and/or this Agreement, is a “merger of
equals” (regardless of the form of the transaction), unless such determination
is revoked within one year after the occurrence of the event that otherwise
would constitute a Change of Control by a majority of the directors of BB&T if
BB&T is a surviving corporation, or by a majority of the directors of the
surviving corporation if BB&T is not the surviving corporation, who in either
case were Continuing Directors immediately prior to the effective time of such
event or were elected or nominated for election as directors of the surviving
corporation by a vote of at least two-thirds of the directors who were
Continuing Directors immediately prior to such effective time. Any determination
concerning whether a transaction is a “merger of equals” shall be solely within
the discretion of the Board of Directors of BB&T or a majority of the Continuing
Directors, as the case may be. In the event that the Board of Directors or the
Continuing Directors, as the case may be, determine that a transaction does
constitute a merger of equals, then, notwithstanding the provisions of paragraph
9(a) and paragraph 9(b) herein, the vesting and exercisability of the Option
will not be accelerated due to the merger of equals, but the Option shall
instead continue to vest and become exercisable, if at all, in accordance with
the provisions of paragraphs 3, 4, 5, 6, 7 and 9 herein.


10.  

No Right to Continued Employment. So long as the Participant shall continue to
be an employee of BB&T or one of its Subsidiaries, the Option shall not be
affected by any change in the duties or position of the Participant. This
Agreement does not confer upon the Participant any right to continue as an
employee of BB&T or a Subsidiary, nor shall it interfere in any way with the
right of BB&T or a Subsidiary to terminate his employment at any time.


10.B-5

--------------------------------------------------------------------------------


11.  

Change in Capital Structure. The terms of the Option shall be adjusted as the
Committee determines is equitably required in the event that (a) BB&T (i)
effects one or more stock dividends, stock split-ups, subdivisions or
consolidation of shares, or (ii) engages in a transaction to which Code Section
424 applies; or (b) there occurs any other event which, in the Committee’s
judgment, necessitates such action.


12.  

Reservation of Shares. BB&T shall, at all times during the terms of the Option,
reserve and keep available such number of shares of BB&T Common Stock as will be
sufficient to satisfy the requirements of the Option, and shall pay all original
issue and transfer taxes with respect to the issuance and transfer of BB&T
Common Stock pursuant hereto and all other fees and expenses necessarily
incurred by BB&T in connection therewith.


13.  

Resale and Transfer Restrictions. In the event that the Participant is deemed to
be an Affiliate of BB&T, as defined in Rule 405 promulgated under the Securities
Act, any resale or transfer of the shares of BB&T Common Stock acquired pursuant
to the Option shall, under existing law, require either (a) the further
registration under the Securities Act of the shares of BB&T Common Stock to be
transferred, (b) compliance with Rule 144 promulgated under the Securities Act,
or (c) the availability of another exemption from registration. The Participant
acknowledges that the stock certificate or certificates to be delivered to him
upon the exercise of the Option shall reflect these limitations in the form of
stock transfer restrictions.


14.  

Notices. Any and all notices under the Option shall be in writing, and sent by
hand delivery or by certified or registered mail (return receipt requested and
first-class postage prepaid), in the case of BB&T, to its Human Systems Division
to the attention of the Human Systems Division Manager, and in the case of the
Participant, to the last known address of the Participant as reflected in BB&T’s
records.


15.  

Governing Law. This Agreement shall be governed by the laws of the State of
North Carolina, without regard to the principles of conflicts of law.


16.  

Conflicts. In the event of any conflict between the provisions of the Plan as in
effect on the date hereof and the provisions of this Agreement, the provisions
of the Plan shall govern. All references herein to the Plan shall mean the Plan
as in effect on the date hereof.


17.  

Participant Bound by Plan. The Participant hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof.


18.  

Binding Effect. Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of BB&T.


10.B-6

--------------------------------------------------------------------------------


19.  

Taxes. BB&T has made no warranties or representations to the Participant with
respect to the tax consequences (including but not limited to income tax
consequences) related to the Option or the issuance of shares following exercise
of the Option, and the Participant is in no manner relying on BB&T or its
representatives for an assessment of any such tax consequences. The Participant
acknowledges that there may be adverse tax consequences upon acquisition or
disposition of the shares subject to the Option and that the Participant should
consult a tax advisor prior to such exercise or disposition. The Participant
acknowledges that he has been advised that he should consult with his own
attorney, accountant and/or tax advisor regarding the decision to enter into
this Agreement and the consequences thereof. The Participant also acknowledge
that BB&T has no responsibility to take or refrain from taking any actions in
order to achieve a certain tax result for the Participant. In accordance with
procedures established by the Committee, BB&T may withhold from BB&T Common
Stock delivered to the Participant, sufficient shares of BB&T Common Stock
(valued as the Date of Exercise) to satisfy withholding and employment taxes, or
the Participant shall pay to BB&T in cash or BB&T Common Stock (valued as of the
Date of Exercise) sufficient amounts of shares to satisfy such obligations.


20.  

Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be modified or amended only by the written agreement of the
parties hereto. The waiver by BB&T of a breach of any provision of the Agreement
by the Participant shall not operate or be construed as a waiver of any
subsequent breach by the Participant. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but in no way limited to
Code Section 409A and related regulations or other guidance and federal
securities laws).


          IN WITNESS WHEREOF, BB&T has caused this Agreement to be signed by a
duly authorized officer, and the Participant has affixed his signature hereto.


BB&T CORPORATION

  BB&T Corporation      By:      /s/ John A. Allison          Chairman and CEO




10.B-7

--------------------------------------------------------------------------------
